UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------------------------------------X
SHIVA STEIN,

                                       Plaintiff,
                                                                    MEMORANDUM
               -against-                                            AND ORDER
                                                                    16-CV-6252-RRM-SJB
1-800-FLOWERS.COM, INC.,

                                        Defendant.
----------------------------------------------------------------X
BULSARA, United States Magistrate Judge:

       On November 10, 2016, Plaintiff Shiva Stein (“Stein”) brought this action seeking

to enjoin a proxy vote on certain proposals in connection with Defendant 1-800-

Flowers.com, Inc.’s (“Flowers”) annual shareholder meeting. (Complaint (“Compl.”)

dated Nov. 10, 2016, Dkt. No. 1). On December 1, 2016, the Honorable Roslynn R.

Mauskopf denied Stein’s motion for a preliminary injunction. (Minute Entry dated Dec.

1, 2016). On February 24, 2017, Stein informed the Court that she intended to

voluntarily dismiss the action and file a motion for attorney’s fees and expenses “based

on the common benefit doctrine.” (Letter dated Feb. 24, 2017 (“February Letter”), Dkt.

No. 23). Stein filed that motion on March 22, 2018. (Mot. for Attorney Fees (“Mot.”),

dated Mar. 22, 2018, Dkt. No. 27). For the reasons stated below, the motion for

attorney’s fees is denied without prejudice to renewal.

                 FACTUAL BACKGROUND AND PROCEDURAL HISTORY

       Stein filed this direct stockholder action on November 10, 2016, alleging that

Flowers had violated Section 14(a) of the Securities Exchange Act, 15 U.S.C. § 78n(a),

and Securities and Exchange Commission (“SEC”) Rule 14a-9, 17 C.F.R. § 240.14a-9,

which prohibits false or misleading statements or omissions in proxy materials. (Compl.
¶¶ 1, 11, 19). Stein’s claims involved two proposals for shareholder approval set forth in

the proxy statement; one of these proposals sought to amend Flowers’s certificate of

incorporation. (Id. ¶¶ 3, 13). Judge Mauskopf denied Stein’s motion for a preliminary

injunction to enjoin the proxy vote and issued a Memorandum & Order that stated the

reasons for her ruling, including that Stein had failed to demonstrate irreparable harm.

(Mem. & Order dated Dec. 2, 2016, Dkt. No. 19, at 1).

       After Judge Mauskopf’s ruling, Stein told Flowers she intended to amend her

complaint; Flowers contemplated filing a motion to dismiss. (See Letter and Stipulation

dated Jan. 26, 2017; Dkt. No. 22). On February 24, 2017, however, Stein informed

Judge Mauskopf that she intended to voluntarily dismiss the action pursuant to Federal

Rule of Civil Procedure 41(a)(1)(A)(i) because Flowers had taken measures that,

according to Stein, mooted her claims. (February Letter at 1). The measures included

the filing of a corrected version of Flowers’s certificate of incorporation in its quarterly

report (Form 10-Q). (Id. at 3). Stein claimed that the filing of the correct certificate not

only resolved her claims—which were based on the inaccurate certificate Flowers had

previously filed with the SEC—but also conferred a common benefit on Flowers and its

stockholders, a benefit Stein had helped bring about by discovering the correct

certificate. (Id. at 2–3). Stein argued that by conferring this common benefit, she was

entitled to attorney’s fees. (Id. at 3). Flowers filed a response, arguing that the Court

should not award Stein any attorney’s fees. (Letter in Response dated Feb. 27, 2017,

Dkt. No. 24).

       After almost a year of inactivity, Judge Mauskopf ordered Stein to advise the

Court whether she still wished to pursue her motion for attorney’s fees. (Order dated

Jan. 11, 2018). In response, the parties proposed a briefing schedule, (Proposed


                                              2
Scheduling Order dated Jan. 25, 2018), and the motion was filed, along with Flowers’s

opposition and Stein’s reply, on March 22, 2018, (Mot.). Stein, whose attorneys took

her case on a contingency basis, asks for $145,650 in attorney’s fees and $12,809.66 in

unreimbursed expenses. (See Pl.’s Mem. in Supp. (“Pl.’s Mem.”), attached as Ex. 1 to

Mot., at 16; Decl. of A. Arnold Gershon (“Gershon Decl.”), attached as Ex. 2 to Mot.,

¶¶ 3–4). In computing the total lodestar amount, Stein used an hourly partner rate of

$770 and an associate rate of $460. (Gershon Decl. ¶ 3). Stein’s motion did not include

any contemporaneous records or invoices of the time spent, the work done, or the

expenses incurred.

                                      DISCUSSION

       Stein’s motion for attorney’s fees is deficient because it lacks necessary

submissions regarding fees and costs and uses an unreasonable hourly rate to compute

the fees sought.

I.     Attorney’s Fees

       A.     Contemporaneous Time Records

       Stein’s failure to submit contemporaneous time records is fatal to her motion.

See U.S. ex rel. Karlin v. Noble Jewelry Holdings Ltd., No. 08-CV-7826, 2012 WL

1228199, at *4 (S.D.N.Y. Apr. 9, 2012) (“The Relator’s motion [for attorney’s fees and

costs] is fatally deficient because he failed to submit any contemporaneous records when

he filed his motion.”) (report and recommendation); see also Tito v. Rubin & Rothman,

LLC, No. 12-CV-3464, 2014 WL 1092845, at *2 (E.D.N.Y. Mar. 18, 2014) (“When

submitting their fee request, the moving party is required to submit contemporaneous

time records, affidavits, and other materials to support their fee request.”). To recover

fees, attorneys must submit contemporaneous time records that specify “the date, the


                                             3
hours expended, and the nature of the work done.” N.Y. State Ass’n for Retarded

Children, Inc. v. Carey, 711 F.2d 1136, 1148 (2d Cir. 1983); see Scott v. City of New York,

626 F.3d 130, 133 (2d Cir. 2010) (“Carey sets out unequivocally that absent unusual

circumstances attorneys are required to submit contemporaneous records with their fee

applications. . . . [E]xceptions are minimal and limited in scope.”).

       Stein’s attorneys have provided limited information in their request for attorney’s

fees: a table with the names of the attorneys who worked on the case, their titles, the

number of hours they worked, and their rates. (Gershon Decl. ¶ 3). The documents do

not contain the hours attributable to each task and describe the nature of the work only

in the most general sense. (E.g., id. (“The time was spent on researching the law,

analyzing the facts, . . . drafting the complaint . . . [and] papers, and arguing before this

Court the motion for a preliminary injunction; analyzing the Defendant corporation’s

certificates of incorporation, bylaws, and SEC filings while considering such options as

filing an amended complaint or filing a complaint in . . . Delaware; negotiating with

Defendant’s counsel the filing of the Defendant corporation’s correct certificate[.]”)).

Such general descriptions, without the dates and time for each task, do not satisfy

Carey. Nor has Stein submitted contemporaneous time records. In his declaration,

Arnold Gershon (one of Stein’s attorneys) avers that “[t]he time spent and the work

done is reflected in my firm’s records and are based on accurate and contemporaneously

entered data.” (Id.). Gershon, however, does not include any of these records, and an

attorney’s declaration that he has such records is not sufficient to satisfy the Carey

requirement that the records themselves be provided.

       Stein’s deficient fee application requires that the motion be denied. See, e.g.,

Karlin, 2012 WL 1228199, at *6 (denying fee application without prejudice for failure to


                                              4
provide timesheets); Genn v. New Haven Bd. of Educ., No. 12-CV-704, 2017 WL

2079648, at *2 (D. Conn. May 15, 2017) (“‘Carey establishes a strict rule from which

attorneys may deviate only in the rarest of cases.’ Plaintiff counsel has deviated from

Carey . . . and has not provided any indication that hers is ‘the rarest of cases’ meriting

such deviation.”) (citation omitted) (quoting Scott, 626 F.3d at 133, and denying fee

application based on attorney’s “work log”); Jerolmon v. Astrue, No. 10-CV-267, 2013

WL 210898, at *2 (D. Conn. Jan. 18, 2013) (“The problem with Plaintiff’s . . . application

for an award of his attorney’s fees is that the . . . Firm has not submitted

contemporaneous time records in support of the application.”); Cablevision Sys. N.Y.C.

Corp. v. Diaz, No. 01-CV-4340, 2002 WL 31045855, at *5 (S.D.N.Y. July 10, 2002)

(denying attorney’s fees because the application only included attorney names,

professional experience, and billing rate), report and recommendation adopted, Order

dated Aug. 7, 2002, Dkt. No. 12.

       This is not a minor requirement that the Court enforces to create bureaucratic

hoops for attorneys to jump through. The Court cannot perform its proper review

function—e.g., excluding duplicate entries, reducing unnecessary time, and ensuring

hours were recorded contemporaneously—without the actual billing records. See

Hensley v. Eckerhart, 461 U.S. 424, 433 (1983) (“It remains for the district court to

determine what fee is ‘reasonable.’”); Bogosian v. All Am. Concessions, No. 06-CV-1633,

2012 WL 1821406, at *3 (E.D.N.Y. May 18, 2012) (“[D]eterminations of reasonable

attorneys’ fees . . . require a review of reasonably detailed contemporaneous time

records, as contemplated by [Carey, 711 F.2d at 1148]. In determining the

reasonableness of the number of hours expended, the Court ‘should exclude excessive,

redundant or otherwise unnecessary hours, as well as hours dedicated to severable


                                              5
unsuccessful claims.’”) (quoting Quaratino v. Tiffany & Co., 166 F.3d 422, 425 (2d Cir.

1999)) (citation omitted); Karlin, 2012 WL 1228199, at *4 (“[T]he Court is unable to

assess the reasonableness of the attorneys’ fees requested without the contemporaneous

records.”); Poulin v. Astrue, No. 10-CV-1930, 2012 WL 264579, at *3 (D. Conn. Jan. 27,

2012) (“This Court has a duty to review plaintiff’s itemized statement to determine the

reasonableness of the hours requested and to exclude hours that are excessive,

redundant, or otherwise unnecessary.”) (quotations omitted).

       The Court also cannot conduct a substantive review of the fees to determine

which hours are compensable under the exception to the American Rule—which

normally prohibits the recovery of fees by the prevailing party—relied on by Stein. Stein

asks the Court to award fees on the basis of a common benefit conferred on Flowers and

its shareholders. (See generally Pl.’s Mem.). Without contemporaneous records, the

Court cannot perform an allocation, to the extent one is necessary, of fees for activities

in furtherance of a common benefit as opposed to those that are not. For example, it

may be appropriate to deny any request for fees incurred in connection with the

preliminary injunction motion—a motion that Stein lost. Cf. Hensley, 461 U.S. at 434–

35 (“In some cases a plaintiff may present in one lawsuit distinctly different claims for

relief that are based on different facts and legal theories. In such a suit, even where the

claims are brought against the same defendants[,] . . . work on one claim will be

unrelated to his work on another claim.”); e.g., Linde v. Arab Bank, PLC, 293 F.R.D.

138, 143 (E.D.N.Y. 2013) (“[T]he lack of specificity [of the time records] impairs the

ability to review the reasonableness of certain items. Also, some time items are not

properly allocated as between compensable and non-compensable activities, or seem

excessive.”).


                                             6
       Moreover, as a result of the absence of records, Flowers, who opposes a fee

award, (see Def.’s Mem. in Opp’n, attached as Ex. 13 to Mot.), can raise no objections

regarding the time spent and the nature of the work when Stein has produced no

contemporaneous records. See Pastre v. Weber, 800 F. Supp. 1120, 1124 (S.D.N.Y.

1991) (“Noting that such sparse documentation made review of the application and

consideration of objections thereto exceedingly difficult, the Court of Appeals

established the requirement . . . that fee applicants document their applications with

contemporaneous time records[.]”) (emphasis added) (citing Carey, 711 F.2d at 1147–

48).

       For these reasons, the Court denies Stein’s attorney’s fees application.

       B.     Hourly Rates

       Separate and apart from the other deficiencies in her fee application, the hourly

rates Stein’s attorneys use to calculate the lodestar are unreasonable. “The burden is on

the party moving for attorney’s fees to justify the hourly rates sought.” Brown v. Green

317 Madison, LLC, No. 11-CV-4466, 2014 WL 1237448, at *5 (E.D.N.Y. Feb. 4, 2014)

(citing Hensley, 461 U.S. at 437), report and recommendation adopted, 2014 WL

1237127 (Mar. 25, 2014). That is, “‘the fee applicant [has the burden] to produce

satisfactory evidence—in addition to the attorney’s own affidavits—that the requested

rates are in line with those prevailing in the community for similar services by lawyers of

reasonably comparable skill, experience, and reputation.’” Id. (quoting Blum v.

Stenson, 465 U.S. 866, 896 n.11 (1984)); see also Farbotko v. Clinton Cty., 433 F.3d

204, 208 (2d Cir. 2005) (“The relevant community . . . is the district in which the court

sits.”). Stein’s attorneys have not done so.




                                               7
       Stein’s attorneys contend that a partner rate of $770 and an associate rate of

$460 are “the usual and customary rates used for each individual attorney in all of our

cases.” (Gershon Decl. ¶ 3). They do not cite any cases from this District where

attorneys were awarded such rates. (See id.; Pl.’s Mem. at 15–16). Nor could they:

“[p]revailing rates for experienced attorneys in the Eastern District of New York range

from approximately $300 to $400 per hour. Some courts have recognized slightly

higher ranges in this district of $300–$450 per hour for partners, $200–$300 per hour

for senior associates, and $100–$200 per hour for junior associates.” Am. Fire & Cas.

Co. v. Scott Elec. Servs., LLC, No. 15-CV-3111, 2017 WL 395207, at *2 (E.D.N.Y. Jan. 9,

2017) (citations, quotations, and alterations omitted) (collecting cases from various

areas of law), report and recommendation adopted, 2017 WL 374728 (Jan. 25, 2017);

accord Libaire v. Kaplan, No. 06-CV-1500, 2011 WL 7114006, at *3 (E.D.N.Y. June 17,

2011) (finding in an Exchange Act case that “[i]n the Eastern District of New York, it has

been determined that reasonable hourly rates are approximately $200–$480 per hour

for partners, $175–$295 per hour for senior associates, [and] $100–$200 per hour for

junior associates[.]”), report and recommendation adopted as modified, 2012 WL

273080 (Jan. 30, 2012).

       Should Stein choose to submit a renewed fee application, it must be based on

rates used in this District.

II.    Costs

       Stein also fails to include any detailed contemporaneous documentation

regarding the alleged costs. Again, Attorney Gershon provides a table in his declaration

that allocates the $12,809.66 in costs sought into categories such as “Computer

Research,” “Service Fee(s),” “Postage,” and “Telephone.” (Gershon Decl. ¶ 4). Gershon


                                            8
avers that “[t]he expenses incurred are reflected in the books and records

contemporaneously prepared by the firm. These books and records are prepared from

expense vouchers, invoices, and other billing records, and are an accurate record of the

expenses incurred.” (Id. ¶ 5). Gershon also states that he “ha[s] reviewed the expenses

for which reimbursement is sought and confirmed that they are reasonably necessary

for the effective and efficient prosecution and resolution of the litigation and reasonable

in amount.” (Id.). Again, the Court cannot accept Gershon’s personal view regarding

the reasonableness of expenses; it is obligated to conduct an independent review. Nor

can the Court award costs without access to underlying invoices. See John v. DeMaio,

No. 15-CV-6094, 2016 WL 7469862, at *12 (E.D.N.Y. Sept. 29, 2016) (“[T]he court

cannot simply take the ledger that plaintiffs’ counsel created at face value without any

additional evidence of the costs alleged therein[.]”), report and recommendation

adopted, 2016 WL 7410656 (Dec. 22, 2016). “[T]he party moving for costs bears the

burden of demonstrating the reasonableness of each charge; failure to provide adequate

documentation of costs incurred will limit, or even defeat, recovery.” Id. Because Stein

has not provided any documentation or invoices supporting her request for costs, the

Court must decline to award costs. See, e.g., Shukla v. Sharma, No. 07-CV-2972, 2010

WL 8435857, at *14 (E.D.N.Y. Dec. 15, 2010) (“[T]he Court cannot base an award upon

amounts requested where the requesting party has not provided adequate

documentation. While counsel has included a breakdown of these costs, some with

supporting invoices, many of the charges lack sufficient documentation to be included in

defendants’ application for costs.”) (citations omitted), report and recommendation

adopted, 2012 WL 607667 (Feb. 24, 2012).




                                             9
       Stein’s costs application suffers from other shortcomings. “[S]everal of these

categories are not compensable. An award of costs . . . is generally limited to

[i]dentifiable, out-of-pocket disbursements for items such as photocopying, travel, and

telephone costs[.]” Houston v. Cotter, 234 F. Supp. 3d 392, 412 (E.D.N.Y. 2017)

(quotations omitted); see Teamsters Local 814 Welfare Fund v. Dahill Moving &

Storage Co., 545 F. Supp. 2d 260, 269 (E.D.N.Y. 2008) (Ordinarily, plaintiffs may

recover “[c]osts relating to filing fees, process servers, postage, and photocopying.”); 28

U.S.C. § 1920 (“Taxation of [C]osts”). And “the district court has no discretion to award

costs not authorized by statute or contractual provision.” U.S. ex rel. Evergreen

Pipeline Constr. Co. v. Merritt Meridian Constr. Corp., 95 F.3d 153, 171 (2d Cir. 1996).

       Stein seeks much that is not compensable. As but one example, Stein seeks

reimbursement for “Computer Research” costs in the amount of $11,625.87. (Gershon

Decl. ¶ 4). That is not recoverable. “[C]omputer research is merely a substitute for an

attorney’s time that is compensable under an application for attorneys’ fees and is not a

separately taxable cost.” Evergreen Pipeline Constr. Co., 95 F.3d at 173; see DCH Auto

Grp. (USA) Inc. v. Fit You Best Auto., Inc., No. 05-CV-2973, 2006 WL 279055, at *4

(E.D.N.Y. Jan. 10, 2006) (“In the Eastern District of New York, . . . courts routinely

‘disallow applications for electronic research costs.’”) (quoting King v. JCS Enters., Inc.,

325 F. Supp. 2d 162 (E.D.N.Y. 2004)), report and recommendation adopted, Order

dated Feb. 23, 2006, Dkt. No. 20. Without invoices and itemized documentation of

expenses, the Court cannot determine whether the costs are taxable or not recoverable.

There may be other categories of ineligible costs: the face amount of the costs, over

$12,000, is far greater than a case of such limited duration would warrant. But the

Court will limit such determination for another day. At this point, the Court can only


                                             10
require that any renewed application for costs be accompanied by documentation, such

as invoices, and some authority that the costs sought are indeed recoverable. See Local

Civ. Rule 54.1(c) (“Items Taxable as Costs.”). The Court therefore denies the present

application for costs without prejudice to renewal.

                                      CONCLUSION

       For the reasons stated above, Stein’s application for attorney’s fees and costs is

denied without prejudice. See, e.g., Ehrbar v. Forest Hills Hosp., 131 F. Supp. 3d 5, 37

(E.D.N.Y. 2015) (“The Court denies Defendants’ motion for attorneys’ fees without

prejudice.”).

       The Court grants leave for Stein to make a second application for fee and cost

recovery. Stein is directed to file renewed submissions that comply with the

requirements described above by April 8, 2019; Flowers must file any opposition to

those submissions by April 22, 2019.



                                                  SO ORDERED.

                                                  /s/ Sanket J. Bulsara March 7, 2019
                                                  SANKET J. BULSARA
                                                  United States Magistrate Judge

Brooklyn, New York




                                             11
